 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT (“Agreement”), as of December 1, 2017, by and between
Immune Pharmaceuticals, Inc., a Delaware corporation with offices at 550 Sylvan
Avenue, Englewood Cliffs, NJ 07632 (the “Corporation”) and Elliot Maza, an
individual (“Executive”).

 

WITNESSETH

 

WHEREAS, Executive served as the Interim Chief Executive Officer of the
Corporation during the period commencing on May 10, 2017 and ending on September
14, 2017 pursuant to that certain Letter Agreement between the Corporation and
Executive, dated May 10, 2017 as amended on July 24, 2017 (the “Prior
Agreement”);

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) at a duly held
meeting of the Board appointed Executive as Chief Executive Officer effective
September 14, 2017;

 

WHEREAS, the Corporation desires to appoint Executive as President of the
Corporation and continue to employ Executive as its Chief Executive Officer upon
the terms and conditions hereinafter set forth; and

 

WHEREAS, Executive desires to serve as the President and Chief Executive Officer
of the Corporation upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

Section 1.            Employment. Commencing on November 1, 2017 (hereinafter
referred to as the “Effective Date”), the Corporation shall employ Executive and
Executive shall commence such employment, as an executive of the Corporation, on
the terms and conditions set forth in this Agreement.

 

Section 2.            Duties. As of the Effective Date, Executive shall serve as
President and Chief Executive Officer of the Corporation and shall, among other
things, be responsible for all aspects of managing the Corporation including its
employees and current product portfolio and shall properly perform such duties
as may be assigned to him from time to time by the Board. From and after the
Effective Date and during the term of this Agreement, Executive shall devote
substantially all of his business time to the performance of his duties
hereunder; provided, that Executive may serve on up to two public company
outside boards.

 

Section 3.            Term of Employment. Unless earlier terminated pursuant to
the provisions of Section 5 hereof, the term of Executive’s employment shall
continue as of the Effective Date and shall continue until October 31, 2020 and
shall automatically renew for successive one (1) year terms unless not renewed
by the Corporation upon no less than three (3) months advance written notice to
Executive, or non-renewed by Executive upon no less than one (1) month advance
written notice to the Corporation (the term of employment hereinafter referred
to as the “Term”).

 

 

 

 

Section 4.            Compensation of Executive.

 

4.1.        Compensation. As compensation for his services hereunder the
Corporation shall pay Executive an annual salary (“Salary”) equal to four
hundred thousand dollars ($400,000). The Salary shall be payable according to
the salary payment cycle of the Corporation, less such deductions as shall be
required to be withheld by applicable law and regulations. Upon each anniversary
of the Effective Date during the term of this Agreement, Executive’s Salary
shall be reviewed by the Compensation Committee of the Board (the “Compensation
Committee”) or earlier at the sole discretion of the Compensation Committee and
the Board but in no case will Executive receive an annual raise of less than the
percentage increase (if any) in the Consumer Price Index: Urban Wage Earners and
Clerical Workers for the N.Y. Northeastern N.J. region as published by the U.S.
Bureau of Labor Statistics during the immediately preceding 12-month period
running from October 1st through September 30th..

 

4.2.        Bonus; Stock Options.

 

(a)          In addition to his Salary, Executive shall be eligible to receive a
potential annual target cash bonus (the “Target Cash Bonus”) of 75% of his
Salary on an annual fiscal year basis, in accordance with the terms of the
Corporation’s Board approved executive incentive compensation or bonus plan, if
any, or as otherwise approved by the Board. The determination of any Target Cash
Bonus payment to be made shall be based on Executive’s and / or the
Corporation’s achievement of financial goals and other measurement criteria, as
defined and approved by the Board each year. The annual Target Cash Bonus is
payable at the discretion of the Compensation Committee and Board. The Target
Cash Bonus for any particular calendar year, if any, will be paid by March 15 of
the following calendar year. Notwithstanding anything contained in this Section
4.2(a) to the contrary, Executive’s Target Cash Bonus in respect of calendar
year 2017 shall be determined based on Executive’s achievement of performance
objectives during the period commencing on the Effective Date and ending on
December 31, 2017 (the “2017 Performance Period”), which performance objectives
shall be agreed to by the Board and Executive.

 

(b)          As additional compensation for his services hereunder, Executive
shall be eligible to receive, as promptly as possible following the Effective
Date, an option to purchase a number of shares of the Corporation’s common stock
representing seven percent (7%) of the Corporation’s total outstanding shares on
the date of grant, subject to and in accordance with the terms and provisions of
the Corporation’s current Equity Incentive Plan, as amended (the “Plan”) and the
applicable award agreement in accordance with the schedule attached hereto as
Schedule 1. An amount equal to fifty percent (50%) of such stock options will
vest immediately on the Effective Date and the remaining fifty percent (50%)
will vest quarterly over two years in equal installments, irrespective of
Executive remaining in the role contemplated by this Agreement.

 

(c)          Subject to Compensation Committee and Board approval, for each
fiscal year during the term of his employment following the first fiscal year,
Executive shall be eligible to receive, simultaneous with receipt of the Target
Cash Bonus described in Section 4.2 (a), options to purchase a number of shares
of the Corporation’s common stock with an aggregate fair market value
(determined by the quoted price of the common stock on Nasdaq or other national
exchange) of up to six hundred thousand dollars ($600,000) on the date of grant,
subject to and in accordance with the terms and provisions of the Corporation’s
Plan and the applicable award agreement.

 

(d)          Expenses. The Corporation shall pay or reimburse Executive for all
reasonable and necessary business, travel or other expenses incurred by him,
upon proper documentation thereof, in accordance with the Corporation’s travel
and expense policy, which may be incurred by him in connection with the
rendition of the services contemplated hereunder.

 

 2 

 

 

(e)          Benefits. From and after the Effective Date and during the Term,
Executive shall be entitled to participate in such pension, profit sharing,
group insurance, term life, option plans, hospitalization, and group health
benefit plans and all other benefits and plans as the Corporation provides to
its senior executives, subject to the terms and conditions of such plans.

 

(f)           Vacations. Executive shall be entitled to four (4) weeks of paid
vacation during each calendar year of the Term, during which period his Salary
shall be paid in full. Executive shall take his vacation at such time or times
as Executive and the Corporation shall determine is mutually convenient.
Executive shall be permitted to carryover up to 10 days from one calendar year
to the next, and shall forfeit any accrued but unused vacation days above such
amount. Upon Executive’s termination of employment for any reason, he shall be
entitled to payment for a maximum of 20 accrued but unused days.

 

(g)          Sick Time. Executive shall be entitled to sick time in accordance
with the Corporation’s sick time policy.

 

Section 5.             Termination.

 

5.1.        Termination. This Agreement and Executive’s employment hereunder
shall terminate immediately upon: (i) Executive’s death or Total Disability (as
defined below); or (ii) termination of Executive’s employment by the Corporation
For Cause (as defined below); or (iii) termination of Executive’s employment by
the Corporation other than For Cause; or (iv) a Change in Control Termination
(as defined below); or (v) termination of Executive’s employment by Executive
without Good Reason (as defined below); or (vi) termination of Executive’s
employment by Executive for Good Reason.

 

5.2.        Termination upon Death or Total Disability. In the event of a
termination upon the death or Total Disability of Executive, the Corporation
shall pay to Executive, or any person designated by Executive in writing or, if
no such person is designated, to his estate, the Salary which has been earned
but unpaid. As used herein, the term “Total Disability” shall mean that
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

5.3.        Termination For Cause or without Good Reason. In the event
Executive’s employment is terminated by the Corporation for Cause or by
Executive without Good Reason, Executive shall be paid his Salary through the
date of termination. As used herein, the term “For Cause” shall mean (i)
Executive’s failure to perform Executive’s material duties hereunder (other than
such failure resulting from incapacity due to physical or mental illness); (ii)
Executive’s substantiated misappropriation of the Corporation’s assets or
substantiated perpetration of fraud against or proven dishonesty in dealings
with the Corporation; (iii) Executive’s plea of guilty or nolo contendere to, or
conviction in a court of law of, any crime or offense which constitutes a
felony, in each case whether or not involving the Corporation; (iv) Executive’s
willful misconduct; (v) Executive’s habitual drunkenness or habitual use of
illegal substances; (vi) Executive’s failure to cooperate with a governmental or
regulatory investigation concerning the Corporation or Executive; (vii)
Executive’s behavior which is materially detrimental to the Corporation’s
reputation; (viii) Executive’s willful refusal to follow, or reckless disregard
of, the policies and directives of the Corporation or the Board; or (ix)
Executive’s material breach of this Agreement, which material breach, if
curable, is not cured within fifteen (15) calendar days after notice thereof by
the Corporation. Whether a termination is “For Cause,” as such term is defined
in this Section 5.3, shall be determined by the Board in its sole discretion.
For purposes of this Section 5.3, no act or failure to act by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of the Corporation or one or more
of its businesses.

 

 3 

 

 

5.4.        Termination for Good Reason. Executive may terminate this Agreement,
upon notice to the Corporation, for Good Reason, which Good Reason is not
remedied by the Corporation within thirty (30) calendar days after notice
thereof by Executive. The term “Good Reason” shall include any of the following,
(i) any assignment to Executive of duties inconsistent with Executive’s position
of President and Chief Executive Officer or which constitutes a significant
reduction in authority, responsibilities, or status; (ii) any demotion,
including, but not limited to, reporting to someone other than the Board;
(iii) any material reduction in Executive’s base salary, or other benefit plans
available to executive officers of the Corporation, or the level, amount or
value of any accrued benefit; or (iv) any attempted reduction of Executive’s
bonus potential which is inconsistent with the provisions of this Agreement.

 

5.5.        Termination by the Corporation other than For Cause or by Executive
for Good Reason. If, other than as set forth in Section 10.1, Executive’s
employment is terminated during the Term by the Corporation other than For Cause
or by Executive as a result of Good Reason, then the Corporation shall pay to
Executive after such termination, subject to his execution and non-revocation of
the release described in Section 5.6, severance payments (“Severance”) equal to
(i) twelve (12) months of Executive’s Salary for the year in which the
termination for Good Reason occurs plus (ii) the amount of the actual bonus
earned by Executive under Section 4.2(a) hereof for the year prior to the year
of termination, pro-rated based on the number of days Executive was employed by
the Corporation during the year of termination as compared to the total number
of days in such year. The Severance shall be paid in a lump sum within thirty
(30) days after the Release Effective Date (as defined below), less such
deductions as shall be required to be withheld by applicable law and
regulations. In addition, if Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
then, subject to his execution and non-revocation of the release described in
Section 5.6, the Corporation shall reimburse Executive for the monthly COBRA
premium paid by Executive for Executive and Executive’s eligible dependents.
Executive shall be eligible to receive such reimbursement until the earliest of:
(x) the twelve (12) month anniversary of the date of Executive’s termination of
employment; (y) the date Executive is no longer eligible to receive COBRA
continuation coverage; or (z) the date on which Executive either receives or
becomes eligible to receive substantially similar coverage from another
employer.

 

 4 

 

 

5.6.        Release. Executive agrees that, as a condition to receiving the
payments and benefits set forth in Section 5.5 or Section 10.1, as applicable,
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit A. Within five business days of the date of
Executive’s termination of employment, the Corporation shall deliver to
Executive the release for Executive to execute. Executive will forfeit all
rights to the payments and benefits set forth in Section 5.5 or Section 10.1, as
applicable, unless, within sixty (60) days of delivery of the release by the
Corporation to Executive, Executive executes and delivers the release to the
Corporation and such release has become irrevocable by virtue of the expiration
of the revocation period without the release having been revoked (the first such
date, the “Release Effective Date”). In the event that the Release Effective
Date could occur in one of two taxable years of Executive, the Release Effective
Date shall be deemed to occur on the earliest date in the later such taxable
year as otherwise would apply hereunder. The Corporation shall have no
obligation to provide the payments and benefits set forth in Section 5.5 or
Section 10.1, as applicable, prior to the Release Effective Date.

 

Section 6.             Confidential Information; Restrictive Covenants.

 

6.1.        Disclosure. Executive hereby acknowledges that he will acquire
confidential information concerning the Corporation, its business, products,
product development, formulas, research and development, know-how, names and
contact information of the Corporation’s customers, suppliers, contract
manufacturers, and vendors, and the Corporation’s current and future business
plans and that, among other things, his knowledge of the Corporation’s business
will be enhanced through his employment by the Corporation. Executive
acknowledges that such information is of great value to the Corporation, is the
sole property of the Corporation, other than those customers, suppliers,
contract manufacturers, and vendors introduced to the Corporation by Executive,
and has been and will be acquired by him in confidence.

 

6.2.        Confidentiality. In consideration of the obligations undertaken by
the Corporation herein, Executive will not, at any time during or after the
Term, directly or indirectly, use for Executive’s own benefit or any other
party’s benefit, or reveal, divulge or make known to any person, any information
which is treated as confidential by the Corporation and not otherwise in the
public domain. Confidential information shall not include information which was
previously known by Executive, information which was given to Executive by any
third party under no obligation of confidentiality, or information which
Executive is required to disclose as a result of a governmental investigation or
by a court order. Executive agrees that all materials or copies thereof
containing confidential information of the Corporation in Executive’s custody or
possession will not, at any time, be removed from the Corporation’s premises
without the prior written consent of the Board. The parties hereto acknowledge
that pursuant to 18 USC § 1833(b), an individual may not be held liable under
any criminal or civil federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. The parties hereto further acknowledge that an individual suing an
employer for retaliation based on the reporting of a suspected violation of law
may disclose a trade secret to his attorney and use the trade secret information
in the court proceeding, so long as any document containing the trade secret is
filed under seal and the individual does not disclose the trade secret except
pursuant to court order.

 

 5 

 

 

6.3.        Restrictive Covenants. Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary. The parties
confirm that it is reasonably necessary for the protection of the Corporation
that Executive agrees, and, accordingly, Executive does hereby agree, that he
will not, either on Executive’s own behalf or as an officer, director,
stockholder, partner, principal, consultant, associate, employee, owner, agent,
creditor, independent contractor, or co-venturer of any third party or in any
other relationship or capacity, directly or indirectly, at any time during his
employment and for the Restricted Period (as defined below) solicit, induce,
persuade or encourage, or attempt to solicit, induce, persuade or encourage, any
individual employed by the Corporation, with whom Executive has worked, to
terminate such employee’s position with the Corporation, whether or not such
employee is a full-time or temporary employee of the Corporation and whether or
not such employment is pursuant to a written agreement, for a determined period,
or at will. The provisions of this Section 6.3 shall only apply to those
individuals employed by the Corporation at the time of solicitation or attempted
solicitation.

 

6.4.        Restricted Period. “Restricted Period” shall mean the term following
Executive’s employment to last for as long as Executive receives Severance or
his regular Salary and benefits from the Corporation.

 

6.5.        Modification of Restrictions. If any of the restrictions contained
in this Section 6 shall be deemed to be unenforceable by reason of the extent,
duration or geographical scope thereof, or otherwise, then after such
restrictions have been reduced so as to be enforceable, in its reduced form this
Section shall then be enforceable in the manner contemplated hereby.

 

Section 7.            Work for Hire.

 

7.1.        Executive agrees to make full and prompt disclosure to the
Corporation of all inventions, improvements, discoveries, methods, developments,
formulas, computer software (and programs and code) and works of authorship,
whether or not patentable or copyrightable, which were or are created, made,
conceived or reduced to practice by Executive or under Executive’s direction or
jointly with others during Executive’s employment by the Corporation, whether or
not during normal working hours or on the premises of the Corporation (all of
which are collectively referred to in this Agreement as “Developments”).

 

7.2.        Executive agrees to assign and, by executing this Agreement,
Executive does hereby assign, to the Corporation (or to any person or entity
designated by the Corporation) all of Executive’s rights, titles and interests,
if any, in and to all Developments and all related patents, patent applications,
copyrights and copyright applications. However, this Section 7.2 shall not apply
to Developments (i) which do not relate to the present or planned business or
research and development of the Corporation and (ii) which are made and
conceived by Executive: (A) at a time other than during normal working hours,
(B) not on the Corporation’s premises and (C) not using the Corporation’s tools,
devices, equipment or proprietary information. Executive understands that to the
extent that the terms of this Agreement shall be construed in accordance with
the laws of any state which precludes a requirement in an employment agreement
to assign certain classes of inventions made by an employee, this Section 7
shall be interpreted not to apply to any invention which a court rules and/or
the Corporation agrees falls within such class or classes. Executive also agrees
to waive all claims to moral and/or equitable rights in any Developments.

 

 6 

 

 

7.3.        Executive agrees to cooperate fully with the Corporation, both
during and after Executive’s employment with the Corporation, with respect to
the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. Executive agrees that he will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Corporation may deem necessary or desirable in
order to protect its rights and interests in any Development. Executive further
agrees that if the Corporation is unable, after reasonable effort, to secure
Executive’s signature on any such papers, any executive officer of the
Corporation shall be entitled to execute any such papers as Executive’s agent
and attorney-in-fact, and Executive hereby irrevocably designates and appoints
each executive officer of the Corporation as Executive’s agent and
attorney-in-fact to execute any such papers on Executive’s behalf, and to take
any and all actions as the Corporation may deem necessary or desirable, in order
to protect its rights and interests in any Development, under the conditions
described in this sentence.

 

Section 8.             Conflicts of Interest; Insider Trading.

 

8.1.        Conflicts of Interest. Further, in order to avoid actual or apparent
conflicts of interest, except with the Corporation’s consent, Executive shall
not have any direct or indirect ownership or financial interest in any company,
person or entity which is: (i) a service provider to, or vendor of the
Corporation; (ii) a customer of the Corporation; or (iii) a competitor of the
Corporation. Executive shall not be deemed to have any direct or indirect
ownership or financial interest for any such interest that does not exceed five
(5%) percent of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.

 

8.2.        General Requirements. Executive shall observe such lawful policies
of the Corporation as may from time to time be in effect.

 

8.3.        Insider Trading. Considering that the Corporation is a
publicly-traded corporation, Executive hereby agrees that Executive shall comply
with the Corporation’s Insider Trading Policy and any and all federal and state
securities laws, including but not limited to those that relate to
non-disclosure of information, insider trading and individual reporting
requirements and shall specifically abstain from discussing the non-public
aspects of the Corporation’s business affairs with any individual or group of
individuals (e.g., Internet chat rooms) who does not have a business need to
know such information for the benefit of the Corporation. Executive hereby
agrees to immediately notify the Corporation’s Compliance Officer or Chief
Financial Officer in accordance with the Corporation’s Insider Trading Policy
prior to Executive’s acquisition or disposition of Corporation’s securities.

 

Section 9.             Indemnification.

 

9.1.        Indemnification. The Corporation hereby agrees to indemnify and hold
harmless Executive to the fullest extent permitted by the Corporation’s
Certificate of Incorporation, By-Laws, the Delaware General Corporation Law or
any other applicable law, as any or all may be amended from time to time. Such
reimbursements shall include but not be limited to Executive’s reasonable and
necessary out of pocket expenses including attorneys and expert fees, losses,
judgments, claims, and settlement payments and any other such costs and
expenses.

 

9.2.        Undertaking. To the extent that the Corporation advances payment for
any fees or expenses to Executive pursuant to this Section 9, such advance shall
be accompanied by a written undertaking by Executive to repay such amounts if it
shall be ultimately determined by a court of competent jurisdiction in a final
disposition, that Executive (i) is not entitled to be indemnified by the
Corporation or (ii) that the amount advanced exceeded the indemnification to
which he is entitled, in which case the amount of such excess shall be repaid to
the Corporation.

 

 7 

 

 

9.3.        Notice. As a condition precedent to his right to be indemnified
hereunder, Executive shall give the Corporation notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement.

 

9.4.        Cooperation. Executive shall fully cooperate with the Corporation in
connection with any matter, which results in the assertion of a claim by
Executive for indemnification hereunder. The Corporation shall be entitled at
its own expense to participate in the defense of any proceeding, claim or
action, or, if it shall elect, to assume such defense, in which event such
defense shall be conducted by counsel chosen by the Corporation, subject to the
consent of Executive, which consent shall not be unreasonably withheld or
delayed.

 

9.5.        Exceptions. The Corporation shall not be liable under this Agreement
to make any payment in connection with any claim:

 

(a)          For which payment is actually made to Executive under valid and
collectable insurance policies, the premiums of which are paid by the
Corporation or any of its affiliates, except in respect of any deductible and
excess beyond the amount of payment under such insurance;

 

(b)          For which Executive is indemnified by the Corporation otherwise
than pursuant to this Agreement, provided such amount has previously been paid
to Executive;

 

(c)          Brought about or contributed to by the dishonesty of Executive;

 

(d)          For which Executive fails to cooperate in a criminal or civil
investigation involving the claim; and

 

(e)          By Executive who acts as a plaintiff suing the Corporation, its
affiliates or directors, officers or shareholders of the Corporation or its
affiliates, except with regard to Executive’s successful enforcement of Section
9.1 hereof.

 

9.6.        Survival. The obligations of the Corporation hereunder will survive
(i) any actual or purported termination of this Agreement by the Corporation or
its successors or assigns, whether by operation of law or otherwise, (ii) any
change in the Corporation’s Certificates of Incorporation or By-laws, and (iii)
termination of Executive’s services to the Corporation or its affiliates
(whether such services were terminated by the Corporation, such affiliate or
Executive), if such claim arises as a result of an occurrence prior to the
termination of this Agreement, whether or not a claim is made or an action or
proceeding is threatened or commenced before or after the actual or purported
termination of this Agreement, change in the Corporation’s Certificate of
Incorporation or By-laws, or termination of Executive’s services.

 

 8 

 

 

Section 10.           Change in Control.

 

10.1.      Payment on Change in Control Termination. The Corporation will
provide or cause to be provided to Executive the rights and benefits described
below if, during the Term, within the three (3) month period prior to and the
twelve (12) month period following a Change in Control, (x) Executive terminates
his employment for Good Reason, or (y) the Corporation or its successor
terminates Executive’s employment (“Change in Control Termination”); provided
however, that a Change in Control Termination shall not include a termination
For Cause or a termination as a result of Executive’s death or Total Disability.
In the event of a Change in Control Termination during the Term, the Corporation
shall pay or cause its successor to pay to Executive, in cash, in a lump sum
within thirty (30) days after the Release Effective Date, less such deductions
as shall be required to be withheld by applicable law and regulations, and
subject to his execution and non-revocation of the release described in Section
5.6, an amount equal to two (2) times Executive’s base compensation which equals
the sum of the following: (i) Executive’s annual Salary on the day preceding the
Change in Control Termination, plus (ii) an amount equal to the aggregate bonus
received by Executive for the year immediately preceding the Change in Control
Termination or if no Bonus had been received, then at minimum fifty percent
(50%) of the Target Cash Bonus. In addition, if Executive timely and properly
elects continuation coverage under COBRA, then, subject to his execution and
non-revocation of the release described in Section 5.6, the Corporation shall
reimburse Executive for the monthly COBRA premium paid by Executive for
Executive and Executive’s eligible dependents. Executive shall be eligible to
receive such reimbursement until the earliest of: (x) the eighteen (18) month
anniversary of the date of Executive’s termination of employment; (y) the date
Executive is no longer eligible to receive COBRA continuation coverage; or (z)
the date on which Executive either receives or becomes eligible to receive
substantially similar coverage from another employer. In addition, in the event
of a Change in Control Termination, subject to Executive’s execution and
non-revocation of the release described in Section 5.6, any and all outstanding
stock options held by Executive shall become fully vested and exercisable.
Executive shall have six (6) months to exercise any such stock options following
his termination of employment, provided that in no event may Executive exercise
a stock option following the original expiration date of such stock option as
set forth in the applicable award agreement.

 

10.2.      Change in Control Defined. A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events;

 

(a)          Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than fifty
percent (50%) of the total voting power represented by the Corporation’s
then-outstanding voting securities;

 

(b)          The consummation of the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets;

 

(c)          The consummation of a merger or consolidation of the Corporation
with or into any other entity, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of the Corporation or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or

 

 9 

 

 

(d)          Individuals who are members of the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the members of the
Board over a period of 12 months; provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

 

Section 11.           Miscellaneous.

 

11.1.      Section 409A. The parties intend for the payments and benefits under
this Agreement to be exempt from Section 409A of the Internal Revenue Code
(“Section 409A”) or, if not so exempt, to be paid or provided in a manner which
complies with the requirements of such section, and intend that this Agreement
shall be construed and administered in accordance with such intention. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. All in-kind benefits, reimbursements, and
tax-gross-ups (if any) to be provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirements that (x) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, (i) no amounts payable under this Agreement to Executive on
termination of employment shall be paid until Executive would be considered to
have incurred a separation from service from the Corporation within the meaning
of Section 409A and (ii) amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the
Applicable Period (as defined below) shall instead be paid on the first business
day after the expiration of the Applicable Period, with interest from the date
such amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Internal
Revenue Code of 1986, as amended, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on Executive under Section 409A. The “Applicable Period”
shall be the period commencing on Executive’s separation from service and ending
on the date that is six (6) months following Executive’s separation from
service.

 

 10 

 

 

11.2.      Survival. The provisions of Sections 5, 6.1, 6.2, 6.4, 6.5, 7, 8, 9,
10 and 11 shall indefinitely survive Executive’s employment with the
Corporation. The provisions of Section 6.3 shall survive for the Restricted
Period, as defined therein.

 

11.3.      Injunctive Relief. Executive agrees that any breach or threatened
breach by him of Sections 6, 7 or 8 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to enjoin such breach or threatened
breach without proving actual damage or posting a bond or other security. The
parties understand and intend that each restriction agreed to by Executive
herein shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law.

 

11.4.      Entire Agreement. This Agreement constitutes and embodies the entire
and complete understanding and agreement of the parties with respect to
Executive’s employment by the Corporation, supersedes all prior understandings
and agreements, if any, whether oral or written, between Executive and the
Corporation, including, without limitation, the Prior Agreement, and shall not
be amended, modified or changed except by an instrument in writing executed by
the party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.

 

11.5.      Assignment; Binding Effect. Executive may not assign or delegate any
of his or duties under this Agreement. This Agreement shall inure to the benefit
of, be binding upon and enforceable against, the parties hereto and their
respective successors and permitted assigns.

 

11.6.      Captions. The captions contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by fax or certified, mail,
postage prepaid, to the party at the address set forth above or to such other
address as either party may hereafter give notice of in accordance with the
provisions hereof.

 

11.7.      Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of New York applicable to contracts made and to be
performed therein without giving effect to the principles of conflict of laws
thereof. Except in respect of any action commenced by a third party in another
jurisdiction, the parties hereto agree that any legal suit, action, or
proceeding against them arising out of or relating to this Agreement may be
brought in the United States Federal Courts in the State of New York or the
state courts, in the State of New York. By its execution hereof, the parties
hereby irrevocably waive any objection and any right of immunity on the ground
of venue, the convenience of the forum or the jurisdiction of such courts or
from the execution of judgments resulting therefrom. The parties hereby
irrevocably accept and submit to the jurisdiction of the aforesaid courts in any
such suit, action or proceeding.

 

 11 

 

 

11.8.      Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY
OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY
TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.9.      Counterparts. This Agreement may be executed and delivered in
counterparts, including by facsimile transmission or portable document format
(“.pdf”), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

Signature page follows

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

  Immune Pharmaceuticals, Inc.

 

  By: /s/ Cameron Durrant       Dr. Cameron Durrant, Chair of Compensation
Committee       Date:  11/29/17       Executive       By: /s/ Elliot Maza      
Elliot Maza       Date:  11/29/17

 

 13 

 

 

Schedule 1

 

Stock Options

 

As additional compensation for his services hereunder, Executive shall be
eligible to receive, as promptly as possible following the Effective Date, an
option to purchase a number of shares of the Corporation’s common stock
representing seven percent (7%) of the Corporation’s total outstanding shares on
the date of grant, subject to and in accordance with the terms and provisions of
the Corporation’s current Equity Incentive Plan, as amended (the “Plan”) and the
applicable award agreement in accordance with the following schedule:

 

·     Immediately upon execution of employment contract:   5.0%       
·     Upon filing of Form 10 for Cytovia, Inc.:   0.5%        ·     Upon
completing a financing with a lead fundamental investor:   0.5%       
·     Upon completion of ongoing Bertilimumab phase 2 trials:   0.5%       
·     Upon successful manufacturing of Bertilimumab with new cell line:   0.25%
       ·     Upon FDA and/or EMA agreement  on pivotal BP trial   0.25%       
·     Total   7.00%

 

 14 

 

 

EXHIBIT A

 

General Release of Claims

 

I, Elliot Maza (the “Employee”), in consideration of and subject to the
performance by Immune Pharmaceuticals, Inc. (together with its subsidiaries, the
“Corporation”), of its obligations under the Employment Agreement dated as of
November 1, 2017 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Corporation and its respective affiliates, subsidiaries
and direct or indirect parent entities and all present, former and future
directors, officers, agents, representatives, employees, successors and assigns
of the Corporation and/or its respective affiliates, subsidiaries and direct or
indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

 

1.           Employee understands that any payments or benefits paid or granted
to him under Section 5.5 or Section 10.1 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which he was already entitled. Employee understands and agrees that
he will not receive certain of the payments and benefits specified in Section
5.5 or Section 10.1 of the Agreement unless he executes this General Release and
does not revoke this General Release within the time period permitted hereafter.

 

2.           Employee agrees that he is not entitled to and will not seek any
further consideration, including but not limited to, any wages, vacation pay,
sick pay, disability pay, bonus, compensation, profit sharing contributions,
restricted stock, stock options, payment or benefit from the Released Parties
other than that to which he is entitled pursuant to the Agreement.

 

3.           In consideration of the payments and benefits to Employee provided
herein and in the Agreement, Employee knowingly and voluntarily (for himself,
his heirs, executors, administrators and assigns) releases and forever
discharges the Corporation and the other Released Parties from any and all
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, losses, debts and expenses
(including attorneys’ fees and costs), whether known or unknown, that Employee
ever had, now has or hereafter can or may have arising or accruing at any time
up to and including the date this General Release is fully executed, including
any claims arising out of Employee’s employment with the Corporation or the
termination of that employment based upon any theory of tort, contract or law
and any prohibited acts under local, state and federal employment or benefits
laws, including, without limitation, breach of any express or implied employment
contract or agreement, wrongful discharge, breach of the implied covenant of
good faith and fair dealing, intentional or negligent infliction of emotional
distress, fraud, retaliation, misrepresentation, defamation, interference with
prospective economic advantage, failure to pay wages due or other monies owed,
and discrimination based on race, sex, age, religion, national origin, sexual
orientation, disability, marital status, retaliation and any other protected
characteristic (individually and collectively, “Claims”), except as to the
enforcement of this General Release and any rights which cannot be waived as a
matter of law. This includes a release of all rights and Claims, including,
without limitation, any and all claims Employee may have under the National
Labor Relations Act, the Age Discrimination in Employment Act as amended, the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Acts of 1964
as amended, the Civil Rights Act of 1870, the Americans with Disabilities Act of
1990 as amended, the Family and Medical Leave Act, the Fair Labor Standards Act
of 1938 as amended by the Equal Pay Act of 1963, as amended, the Lilly Ledbetter
Fair Pay Act of 2009, the Employee Retirement Income Security Act of 1974, the
Civil Rights Act of 1991, the Sarbanes-Oxley Act, the U.S. Patriot Act, the
Worker’s Adjustment and Retraining Notification Act, the Occupational Safety and
Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, the New
York State Human Rights Law, the New York City Human Rights Law, the New York
Labor Law, the New York Wage Theft Prevention Act, the New York the Worker’s
Adjustment and Retraining Notification Act, as well as any other federal, state
or local law, statute, ordinance, regulation or common law regarding employment,
employment discrimination, termination, retaliation, equal opportunity, wages
and hours, or otherwise. Employee specifically understands that he is releasing
Claims based on race, color, sex, sexual orientation or preference, pregnancy,
marital status, religion, national origin, citizenship, veteran status,
disability, age and any other category protected by law.

 

 15 

 

 

4.           For the purpose of implementing a full and complete release and
discharge of the Released Parties as set forth above, Employee acknowledges that
this General Release is intended to include in its effect, without limitation,
all claims known or unknown that you have or may have against the Released
Parties which arise out of or relate to Employee’s employment, including but not
limited to compensation, performance or termination of employment with the
Corporation, except for, and notwithstanding anything in this General Release to
the contrary, claims which cannot be released solely by private agreement. This
General Release also excludes any claims relating to any right you may have to
payments pursuant to Section 5.5 or Section 10.1, as applicable in the
Agreement, any claim for workers’ compensation benefits and any rights you may
have to indemnification or directors’ and officers’ liability insurance under
the Corporation’s bylaws or certificate of incorporation, any indemnification
agreement to which you are a party or beneficiary or applicable law, as a result
of having served as an officer, director or employee of the Corporation or any
of its affiliates.

 

5.           In the course of his employment with the Corporation prior to the
date hereof, Employee may have had access to confidential and proprietary
information and records, data and other trade secrets of the Corporation
(“Confidential Information”). Confidential Information shall include, without
limitation, the following types of information or material, both existing and
contemplated, regarding the Corporation or its parents, subsidiaries, direct and
indirect affiliated corporations and other entities: corporate information,
including plans, strategies, policies, resolutions, drawings, designs, proposals
and any litigation or negotiations; marketing information, including marketing
and sales plans, strategies, methods, customer and/or supplier information,
pricing information, prospects or market research data; financial information,
including cost and performance data, debt arrangement, equity structure,
investors and holdings; operational and scientific information, including trade
secrets, confidential processes, specifications, expertise, techniques,
inventions, concepts, ideas and technical information; and personnel
information, including personnel lists, resumes, personnel data, organizational
structure, compensation structure and performance evaluations. Employee shall
not directly or indirectly disclose Confidential Information to any person or
entity or use any Confidential Information in any way. Employee represents and
warrants that as of his Release Date, he has returned to the Corporation all
property of the Corporation in his possession, including, but not limited to,
all office equipment, computer equipment and peripherals (such as laptops,
printers and memory sticks), cell phones, credit cards, keys, documents,
manuals, procedures, notebooks and any other Confidential Information. In
addition, Employee represents and warrants that he has deleted all of the
Corporation’s Confidential Information from his personal computers, other memory
devices and/or records.

 

6.          This General Release is not an admission by the Corporation of any
liability. The Corporation specifically denies and disclaims any discrimination
or injury to any person.

 

 16 

 

 

7.          The parties agree that this General Release may not be introduced in
any proceeding, except to establish the settlement and release, the breach of
this Agreement, or as may be required by law or judicial directive.

 

8.           Employee agrees not to directly or indirectly take, support,
encourage or participate in any activity or attempted activity which in any way
would disparage the Corporation, its parents, subsidiaries and affiliated
entities. Employee agrees not to write or speak about the Corporation, its
parents, subsidiaries and affiliated entities in negative terms.

 

9.           Employee agrees that Employee will not disclose the existence or
terms of this General Release except to his immediate family, tax advisor and
attorney, federal or state taxing authorities, or as compelled by court process.

 

10.         Employee agrees to cooperate with the Corporation with respect to
any past, present or future legal matters that relate to or arise out of
Employee’s employment with the Corporation or in the event that any claim or
action is brought against the Corporation concerning which Employee may have
knowledge or information. Employee’s cooperation may take the form of, among
other things, Employee making himself reasonably available for interviews by the
Corporation’s counsel, providing copies of any relevant documents Employee may
have, and preparing to testify and testifying at depositions, informal and
formal hearings, and trials. Such cooperation should not adversely interfere
with any future positions Employee may obtain. Nothing in the General Release
shall be construed to prohibit the Employee from cooperating with and
participating in any investigation by or action taken by federal, state, or
local administrative agencies, regulatory agencies, or law enforcement agencies.
Furthermore, Employee’s cooperation with and participation in any investigation
by, or action taken by, federal, state or local administrative agencies,
regulatory agencies, or law enforcement agencies will not violate any provision
of this Agreement.

 

11.         This General Release contains the complete understanding of the
parties with respect to the subject matter hereof. No other promises or
agreements shall be binding or shall modify this General Release unless reduced
to writing and signed by the parties hereto or counsel for the parties.

 

12.         This General Release shall be governed by New York law without
regard to conflicts of laws principles, and any action to enforce this General
Release must be brought and heard in a court within the State of New York. The
parties to this General Release consent to personal jurisdiction in New York in
any action commenced to enforce its terms.

 

13.         Employee shall not institute nor be represented as a party in any
lawsuit, claim, complaint or other proceeding against or involving the
Corporation, its parents, subsidiaries or affiliated entities based on
Employee’s employment with the Corporation or upon any act or omission occurring
up to and including the date this General Release is fully executed, whether as
an individual or class action, under any federal, state or local laws, rules,
regulations or any other basis. Further, Employee shall not seek or accept any
award or settlement from any such source or proceeding (not including
unemployment insurance proceedings). In the event that Employee institutes, is a
knowing participant, or is a willing member of a class that institutes any such
action, Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This General Release
does not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, or to
participate in any investigation conducted by the EEOC, or any similar state or
local agency, but Employee acknowledges that he is not entitled to any monies
other than those payments described in this General Release.

 

 17 

 

 

14.         Nothing in this General Release prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Employee does not need the prior authorization of
the Corporation to make any such reports or disclosures and Employee is not
required to notify the Corporation that Employee has made such reports or
disclosures. Further, this General Release does not limit Employee’s right to
receive an award for information provided to any governmental agency or entity.

 

15.         Employee agrees that he will not make any applications for
employment with Employer, its parents, subsidiaries or affiliated entities and
further agrees that any application for employment he makes to such entities
will violate this General Release and will be rejected by Employer or its
parents, subsidiaries or affiliated entities pursuant to the terms herein.

 

16.         This General Release is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“409A”). Employer
shall undertake to administer, interpret and construe the provisions of the
General Release in a manner that does not result in the imposition of any
additional tax, penalty or interest under 409A.

 

17.         Employee warrants he is fully competent to enter into this Agreement
and Employee acknowledges that he has been afforded the opportunity to review
this Agreement with an attorney for at least [twenty-one (21) / forty-five (45)]
days, that he has been advised to consult with an attorney about this Agreement
prior to executing it, that Employee has read and understands this Agreement and
that Employee has signed this Agreement freely and voluntarily. If Employee
executed this Agreement prior to the end of such [twenty-one (21) / forty-five
(45)] day period, such early execution was a knowing and voluntary waiver by
Employee of his right to consider this Agreement for [twenty-one (21) /
forty-five (45)] days, and was due to Employee’s belief that Employee had ample
time in which to consider and understand this Agreement and review it with an
attorney. Further, Employee understands that he has the opportunity to revoke
such Agreement within seven (7) days of signing it (the “Revocation Period”).
Employee understands that if he does revoke this Agreement, Employee must notify
[INSERT NAME AND CONTACT INFORMATION], in writing within seven (7) days of
signing this Agreement.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

To signify their agreement to the terms of this General Release, the parties
have executed this General Release on the dates set forth under their signatures
which appear below.

 

Elliot Maza   Immune Pharmaceuiticals, Inc.               By:     By:          
      Date:      Date:     

 

 18 

